Citation Nr: 1141962	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburg, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot condition, including peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which in pertinent part, found that new and material evidence had not been submitted to reopen claims for entitlement to service connection for sinusitis, a low back disability, and pes planus.  The RO also denied service connection for hearing loss and tinnitus. 

In December 2008, the Board determined that new and material evidence had been received to reopen a claim for service connection for sinusitis and granted the underlying claim (which was implemented by an April 2009 rating decision and assigned a noncompensable disability rating).  The Board found that new and material evidence had not been received to reopen the claims for service connection for low back and pes planus disabilities.  The Board also denied service connection for hearing loss and tinnitus.  The Veteran appealed the part of the December 2008 Board decision that denied reopening his claims for low back disability and pes planus as well as service connection for hearing loss and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2011 Memorandum decision, the Court upheld the portion of the December 2008 Board decision that denied reopening the claims for service connection for low back and pes planus disabilities.  However, in regards to the hearing loss and tinnitus claims, the Court found that the Board failed to discuss or assess the credibility of the Veteran's contentions that he has had periodic hearing loss since service and remanded the claim to the Board.  At the same time, the Court found that although the Board addressed the Veteran's foot condition as pes planus and properly denied reopening that claim, the Board failed to consider the new diagnosis of peripheral neuropathy as a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear, supra; McLendon at 83.   Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any hearing loss and tinnitus that may be present.  

In October 2011, the Veteran's representative presented a letter to the Board, in which she made persuasive argument that examinations were required for the claims currently on appeal.

The Veteran has been provided with notice as to how to substantiate the claims for service connection on a direct basis, but it does not appear that he has been provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) as to how to establish service connection for hearing loss and tinnitus on a secondary basis.  There has been no specific allegation of prejudice from the absence of such notice, but because the case is being remanded for other reasons, there is an opportunity to provide the missing notice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim of service connection for a hearing loss and tinnitus on a secondary basis.

2.  After completion of #1, above, the Veteran should be afforded a VA examination to determine whether any current hearing loss or tinnitus is related to service or a service connected disability.  

Any studies, tests, or evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the representative's October 2011 letter to the Board.

The examiner should opine whether the Veteran has bilateral hearing loss and tinnitus and if so, whether it is at least as likely as not (50 percent probability or more) that such hearing loss or tinnitus had its onset in service, is otherwise the result of a disease or injury in service;

If not directly related to service, then is it at least as likely as not that the Veteran's hearing loss or tinnitus were caused or aggravated by his service-connected sinusitis. 

The examiner must provide reasons for his or her opinions.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would him or her to provide the necessary opinion.

The examiner is advised that the Veteran is competent to report his symptoms, history, and injuries.  

Such reports must be considered in formulating any opinions.  If his reports are discounted, the examiner must provide a reason for doing so.

The absence of documentation in the service or post-service treatment records is not a sufficient reason, standing alone, for a negative opinion.

3.  The RO/AMC should afford the Veteran a VA examination to determine whether he any current bilateral foot condition, including peripheral neuropathy, is related to service.  

The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken. 

The examiner should then provide opinions as to whether any current bilateral foot condition, including peripheral neuropathy is at least as likely as not (50 percent probability or more) related to the Veteran's service, including the documented in-service treatment for his feet or the Veteran's reports of having to jump off of a falling shelf and straining his feet. 

The examiner should provide a rationale for the opinions. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so. 

The absence of documentation in the service or post-service treatment records is not a sufficient reason, standing alone, for a negative opinion.

4.  The Veteran is notified that these examinations are necessary to evaluate his claims.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  The agency of original jurisdiction should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

6. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

